DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 6/2/2022 has been entered. Claims 1-20 remain pending in the present application. 

Claim Objections
	Claim 1 is objected to because of the following informalities:  Claim 1 recites the following limitation, “receive one or more rules generated by a management platform of the cloud server through the LCU, wherein the one or more rules are generated…” (emphasis added). The limitation of “LCU” should be removed because the limitation of a “Lobby Control Unit (LCU)” in the preceding limitation has been removed. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. (US PGPUB 20180364654) in view of Hublou et al. (US PGPUB 20130338837). 

Regarding Claims 1, 9, and 15; Locke teaches; A Heating, Ventilation, And Air-Conditioning (HVAC) system comprising: (Locke; at least Abstract; Fig. 3)
a plurality of external sensors to sense data associated with one or more external variables associated with an external environment of a building; (Locke; at least paragraph [0150]; disclose wherein the building management system is connected to a plurality of external sensors determining weather information)
a plurality of internal sensors configured to sense data associated with one or more internal variables form within the building; (Locke; at least paragraph [0052], [0067], and [0073]; disclose a plurality of indoor sensors utilized by the building management system)
a Smart Metering Unit (SMU) connected to one or more of the plurality of external sensors, each of the plurality of internal sensors, and each of the plurality of valve control boxes, wherein the SMU is configured to: (Locke; at least paragraph [0005] and [0101]-[0102]; disclose an agent (i.e. smart metering unit) based control system in which local devices (i.e. sensors, valves, actuators, etc.) each are associated with a local device agent (556))
receive the sensed data from each of the plurality of external sensors and each of the plurality of internal sensors; (Locke; at least paragraph [0102]; disclose wherein the local device agents receive, process, and communicate data associated with the sensors they are assigned to)
transmit, wirelessly, the received sensed data to a cloud server over a communication network; (Locke; at least Fig. 5; paragraphs [0093] and [0101]-[0102]; disclose an AI controller (502) that is realized as a cloud server, that is in wireless communication with a BMS controller (lobby control unit) installed within the building being managed and wherein collected data (i.e. data sensed by devices connected to the BMS controller communicate the recorded info to the BMS controller) is relayed by the BMS controller to the cloud server)
receive one or more rules generated by a management platform of the cloud server through the LCU, wherein the one or more rules are generated by the management platform by using an Artificial Intelligence (AI) algorithm; (Locke; at least Figs. 5-6B; at least paragraphs [0106]-[0110]; disclose a learning engine (512) (management platform) of the cloud platform that creates control rules to be distributed to a plurality of agents based on data received from the agents through the BMS controller, and wherein the learning engine provides the rules to the agents)
and transmit the received one or more rules to the one or more of the plurality of valve control boxes to control the operation of the one or more actuator valves installed at the one or more radiators to turn on and/or turn off a heating and/or a cooling of the one or more virtual HVAC zones of the building; (Locke; at least paragraphs [0068], [0101]-[0102], and [0110]; disclose wherein the received rules are sent to the various agents, wherein the agents are associated with devices (i.e. valves, air handling units, etc.), and wherein the devices perform controlling functions based on the control instructions provided to the associated agent)
wherein the system is configured to, detect an occupancy status of a zone of the building based on motion sensor data, and control a temperature of the zone based on the occupancy status, train an AI model to predict the occupancy status of the zone based on historic motion sensor data, and control the temperature of the zone based on the predicted occupancy status, detect an open window based on the sensed data, and control the temperature of the zone based on the detected open window, train an AI model to predict an amount time necessary to change the temperature of the zone by a predetermined amount, and/or train an AI model to predict times at which a side of the building is exposed to sunlight and control the temperature of the zone based on the predicted times. (Locke; discloses utilizing occupancy sensors (i.e. motion sensors) to determine an occupancy status of a building/zone and control the HVAC in response ([0101] and [0124]), Locke further discloses using machine learning to monitor historical occupancy status to make decisions when controlling the HVAC system (at least paragraphs [0149]-[0150]), and wherein the system is able to determine open windows and wherein one could readily combine the sensed data to control an HVAC system in response (at least paragraphs [0130]-[0132] and [0145]). 
Locke appears to be silent on; a plurality of valve control boxes to control an operation of one or more actuator valves and/or dampers installed at one or more radiators of one or more virtual HVAC zones of the building; 
However, Hublou teaches; a plurality of valve control boxes to control an operation of one or more actuator valves and/or dampers installed at one or more radiators of one or more virtual HVAC zones of the building; (Hublou; at least Fig. 3B; paragraphs [0088] and [0092]; disclose a plurality of air handling units (110) (i.e. each connected to a respective zone to control climate) that each contain a valve (216) that allows flow of water through a radiator of an associated air handling unit (i.e. thus forming a valve control box) when it is desired to cool an associated zone that the air handler is connected to).
Locke and Hublou are analogous art because they are from the same field of endeavor or similar problem solving area, of building management monitoring and control systems.
it would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known teachings of providing incorporating a plurality of controlled boxes in a BMS system as taught by Hublou with the known system of monitoring and control of a BMS system as taught by Locke to yield the known result of efficient building control and energy savings. One would be motivated to combine the disclosed prior art in order to reduce energy use for individual controlled spaces as taught by Hublou (paragraph [0013]).

Regarding Claim 2, 10, and 16; the combination of Locke and Hublou further teach; The system of claim 1, wherein the SMU is further configured to store the sensed data at a database. (Locke; at least paragraph [0077]; disclose wherein the BMS controller stores received data in a database).

Regarding Claims 3, 11, and 17; the combination of Locke and Hublou further teach; The system of claim 1, wherein the SMU is further configured to determine an action to be performed based on the sensed data and the one or more rules generated by the management platform using the Al algorithm. (Locke; at least paragraph [0161]; disclose wherein each agent is configured to perform an action based on the sensed data the agent receives and in conjunction with the one or more rules provided by the management platform).

Regarding Claims 4, 12, and 19; the combination of Locke and Hublou further teach; The system of claim 1, wherein the SMU is further configured to monitor an energy consumption of the building at a predefined time. (Hublou; at least paragraph [0126]; disclose monitoring the energy consumption of all individual air handling units of a building over predefined (i.e. one minute time intervals) to determine a total energy consumption).

Regarding Claim 5 and 13; the combination of Locke and Hublou further teach; The system of claim 1, wherein the SMU is further configured to monitor an amount of time taken by the valve control boxes to close one or more valves against a total running time of the HVAC system. (Hublou; at least paragraph [0126]; disclose wherein the system determines an amount of time that a valve was operated as well as running time of the fan for the air handling unit was operating).

Regarding Claim 6; the combination of Locke and Hublou further teach; The system of claim 5, wherein the SMU is further configured to determine an energy saving of the building based on the monitored amount of time taken by the valve control boxes to close one or more valves against a total running time of the HVAC system. (Hublou; at least paragraph [0126]; disclose wherein the system calculates the allocated cost for each air handling unit based on the running cost of the HVAC from which an energy savings can be determined).

Regarding Claim 7, 14, and 20; the combination of Locke and Hublou further teach; The system of claim 1, wherein the SMU is further configured to generate a report comprising a cost of running the one or more actuator valves per minute, an energy saving of the building, a total running time of the HVAC system. (Hublou; at least paragraphs [0126] and [0207]; disclose wherein the system and method includes generating a report of an energy savings of a building during a demand response event).

Regarding Claim 18; the combination of Locke and Hublou further teach; The device of claim 15, wherein the one or more rules are selected from one of, a first rule signal, a second rule signal, a third rule signal, a temperature raise time, a temperature fall time, and a basement actuator activation time, or a combination thereof. (Locke; at least paragraph [0161]; disclose wherein the rules are selected from a first (i.e. building fire contains a first set of rules) or second rule (i.e. building draft contains second set of rules)).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. (US PGPUB 20180364654) in view of Hublou et al. (US PGPUB 20130338837) in further view of Stein et al. (US PGPUB 20140058572). 

Regarding Claim 8; the combination of Locke and Hublou appear to be silent on; The system of claim 1, wherein SMU is further configured to predict a billing trend and energy consumption in the building.
However, Stein teaches; The system of claim 1, wherein SMU is further configured to predict a billing trend and energy consumption in the building. (Stein; at least Fig. 9; paragraphs [0007] and [0090];  disclose an energy management program that utilizes inputs and variables input to the system to predict energy consumption of a building and further, based on the predicted consumption information is able to also predict a billing trend for the current billing period).
Locke, Hublou, and Stein are analogous art because they are from the same field of endeavor or similar problem solving area, of building management monitoring and control systems.
it would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known teachings of predicting a billing trend and energy consumption of a building as taught by Stein with the known system of monitoring and control of a BMS system as taught by Locke and Hublou to yield the known result of efficient building control and energy savings. One would be motivated to combine the disclosed prior art in order to optimize building operation and also identify potential faults in a building as taught by Stein (paragraph [0006]).

Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive. 

Applicant’s arguments, see pages 9-10, disclose newly cited features that are believed to not be taught by the references of Locke and Hublou. However, as per the discussion in the Applicant initiated interview conducted on 7/14/2022, the office explained to the applicant that the list of new limitations were connected with an “or” limitation, and thus the references need only teach one of the newly cited features and not all presented. As such, and with reference to the rejection above, several of the features are disclosed within the Locke reference. In order to further prosecution, the office did suggest that changing the “or” to an “and”, which would then require the combination to teach all limitations, would be a way to overcome the current cited art of reference. 

Applicant further argues, see page 10, that the reference of Hublou fails to explicitly teach monitoring energy consumption at a predefined time as presented in claims 4, 12, and 19. However, the reference of Hublou in the cited paragraph [0126], discloses retrieving the measurement of current drawn by a motor during the predetermined time, thus monitoring energy consumption for the given time period. 

Applicant argues, see page 10, with respect to claims 5, 6, and 13 that the reference of Hublou fails to explicitly teach monitoring an amount of time taken by the valve control boxes to close one or more valves against a total running time of an HVAC system. However, review of the filed specification on 11/24/2020, and in particular paragraph [0079], “Further, the optimization result module 506 may be configured to determine an energy saving of the building 128 by monitoring an amount of time taken each of the actuator valves 302 is closed against a total running time of the HVAC system 100 in the building 128.” Based upon the description within the specification as presented, the office broadly interprets this limitation to reflect the amount of time each actuator is closed against a running total of the HVAC system, which the reference of Hublou (paragraph [0126]) sufficiently monitors a valves open/close (i.e. on/off) status as compared to the running time of the HVAC system to determine an energy usage/running cost.

Applicant argues, see page 11, with respect to claims 7, 14, and 20, Hublou paragraph [0126], does not teach or suggest generating a report comprising a cost of running one or more actuator valves per minute, an energy saving of a building, and/or a total running time of an HVAC system. However, review of Hublou, and in particular paragraphs [0126] and [0207], disclose wherein the system keeps track of the total running time of the HVAC system as well as energy savings of a building, such as during a demand response event, and provides a report to an energy utility of results. 

Applicant argues, see page 11, with respect to claim 8, that the reference of Stein fails to explicitly teach or suggest predicting a billing trend. However, as stated in paragraph [0090] of Stein, the system includes a billing cycle prediction mechanism for predicting the billing cycle length for each month, thus predicting the trend as to when each billing cycle will end for a given month. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Eyring et al. (US Patent 9,684,312): disclose a system and method for calculating a valves opening/closing time as compared to a calibrated threshold value to determine if any faults may be occurring within the valve.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./               Examiner, Art Unit 2117                                                                                                                                                                                         
/ROCIO DEL MAR PEREZ-VELEZ/               Supervisory Patent Examiner, Art Unit 2117